Pottle, J.
This was an action to recover from the City of Rome certain sums paid by the plaintiff as ad valorem taxes during certain years beginning in 1907 and ending in 1912. The petition was dismissed off demurrer, and the plaintiff excepted. Even if it be conceded that the petition sufficiently alleges that the taxes were paid under protest, we are of the opinion that there is no merit in the real point which the plaintiff seeks to raise in reference to the authority of the defendant to collect the tax. This point is, that the town of East Rome, which was a separate municipality under the act of September 24, 1883 (Acts 1883, p. 411), never became legally incorporated as a part of the City of Rome. On August 9, 1906, an act amending the charter of Rome was passed by the General Assembly, and on August 20, 1906, was approved by the Governor. This act provided that an election should be held by the qualified voters residing in the town of East Rome, to determine whether the territory embraced therein should be incorporated as a part of the City of Rome. An election was held on September 12, 1906, as provided by that act, and at the election a majority of the qualified voters of East Rome voted that the territory embraced therein should be incorporated as a part of the City of Rome. On August 15, 1906, an act was passed by the General Assembly, and on August 20, 1906, was approved by the Governor, amending in certain particulars the original act of 1883, incorporating the town of East Rome. On August 17, 1909, an act was approved creating a new charter for the City of Rome and defining its corporate limits. *819The territory thus defined embraced the territory which had formerly been the town of East Eome. The plaintiff in error insists that when on August 15 the General Assembly passed an act amending the charter of the town of East Eome, and thereby in effect making provision for the continuing existence of that municipality, the act passed by the General Assembly on August 9, authorizing an election to determine whether East Eome should become a part of the City of Eome, was impliedly repealed. The act amending the charter of the City of Eome, which was passed on August 9, simply provided that the qualified voters of East Eome might determine for themselves whether or not the municipality of East Eome should become merged into the City of Eome. If a majority of the votes had been-cast against annexation, then the o'ld charter of East Eome, as amended by the act of 1906, remained of force. If, however, .a majority of the qualified voters should vote for annexation, then the acts conferring upon East Eome separate corporate powers — both the original act of 1883 and the amendatory act of 1906 — became inoperative. Eepeals by implication are never favored; and, unless two acts of the legislature are in irreconcilable conflict, both should be allowed to stand. Between the act amending the charter of the City of Eome so as to authorize an election on annexation and the act amending the charter of East Eome there is' no such conflict. So that, even if August 9 be treated as the date upon which the act amending the charter of Eome went into effect, and August 15 as the date upon which the act amending the charter of East Eome became operative, the latter act would not operate to repeal the former. But the constitution provides that “the Governor shall have the revision of all bills passed by the General Assembly, before the same shall become laws.” Civil Code, § 6485. Hence, a bill which has been passed by the General Assembly never becomes a law until it has been approved by the Governor, or until after the expiration of five days after it has been presented to him, if no action has been taken thereon by him, or until it is passed by two thirds of each house after the veto of the Governor. It follows that where a bill has been approved by the Governor, it becomes a law from the date of the approval, and does not become operative as a law until that date. Here, therefore, were two acts which took effect on the same day, having been approved by the Governor on the same day. The effect of the act *820amending the charter of Rome was, however, to repeal the charter of East Rome and the act amending that charter, only in the event that a majority of the qualified voters of East Rome voted that the territory therein embraced should be annexed to the City of Rome. The act amending the charter of Rome was merely a referendum to the qualified voters of East Rome of the question whether the several acts of the General Assembly conferring corporate power upon the municipality of East Rome should be repealed and East Rome become a part of the City of Rome. Moreover, the necessary effect of the act of 1909 creating a new charter for the City of Rome and providing that its corporate limits should embrace the territory formerly known as East Rome necessarily repealed by implication all acts conferring separate corporate authority upon the municipality of East Rome. There was no error in sustaining the demurrer. Judgment affirmed.

Note. Publication of reports of cases appearing on this page and on the following pages was delayed by direction, for the purpose of revision or addition of opinions.